Exhibit 10.27

 

 

AMENDED AND RESTATED LOAN AGREEMENT –

REVOLVING LINE OF CREDIT

 

 

THIS AMENDED AND RESTATED LOAN AGREEMENT – REVOLVING LINE OF CREDIT (this
“Agreement”) is executed as of August 19, 2013, by and between FIFTH THIRD BANK,
an Ohio banking corporation (“Lender”), and JAGGED PEAK, INC., a Nevada
corporation (“Borrower”).

 

RECITALS:

 

WHEREAS, Borrower has applied to Lender for a loan for the purpose of providing
a portion of the funds required to refinance the existing indebtedness
encumbering the Property (defined herein) and Lender is willing to make the loan
upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the above premises, and the mutual covenants
and agreements set forth herein, and for one dollar and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.             Definitions and Interpretation.

 

1.1     Exhibits Incorporated. All exhibits to this Agreement, as now existing
and as the same may from time to time be modified, are fully incorporated herein
by this reference.

 

1.2     Defined Terms. All capitalized terms used in this Agreement and not
otherwise defined in this Agreement shall have the following meanings:

 

“Articles of Incorporation” means those articles of incorporation for Borrower
duly filed with the Nevada Department of State, Division of Corporations, as
amended from time to time.

 

“Affiliate” means, with respect to any Person, (a) any other Person which
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, (i) such Person or (ii) any
general partner or managing member of such Person; (b) any other Person 50% or
more of the equity interest of which is held beneficially or of record by
(i) such Person or (ii) any general partner or managing member of such Person,
and (c) any general partner, limited partner or member of (i) such Person or
(ii) any general partner or managing member of such Person.

 

“Applicable Laws” means all statutes, laws, ordinances, regulations, orders,
writs, judgments, injunctions, decrees or awards of the United States or any
state, county, municipality or other Governmental Agency applicable to the
Borrower and/or the Property.

 

“Borrower Entity Documents” means the Articles of Incorporation and the Bylaws
of Borrower.

 

 
1

--------------------------------------------------------------------------------

 

 

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday on which
Lender is open and conducting customary banking transactions in the State of
Florida.

 

“Bylaws” the bylaws of Borrower currently in effect.

 

“Closing” means execution and delivery of the Security Documents.

 

“Closing Date” means the date upon which the Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commodity Exchange Act”  means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Control” and any derivative of such term, including “Controlling” and
“Controlled”, means, when used with respect to any Person, (i) the direct or
indirect beneficial ownership of fifty percent (50%) or more of the outstanding
voting securities or voting equity of such Person or (ii) the power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property or services for which such Person or its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable, if such
amounts were advanced under such loan agreement or credit facility or if such
letter of credit was issued, (c) all amounts required by such Person as a
guaranteed payment to partners or a preferred or special dividend, including any
mandatory redemption of shares or interests, (d) all indebtedness guaranteed by
such Person, directly or indirectly, (e) all obligations under capital leases
for which such Person is liable, and (f) except as otherwise conditioned herein,
all obligations of such Person under interest rate swaps, caps, floors, collars
and other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.

 

“Default” means the occurrence of any event, circumstance or condition which
constitutes a breach of or a default under this Agreement or any other Security
Document and which, after the giving of any required notice and/or the passage
of any applicable cure period, would constitute an Event of Default under this
Agreement or any other Security Document.

 

“Default Rate” has the meaning set forth in the Note.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“Event of Default” means any event so designated in Section 8.1, or any other
section or provision, of this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation(s)” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

“Fiscal Year” means Borrower’s Fiscal Year, ending on December 31st of each
calendar year.

 

"Fixed Charge Coverage Ratio — Rolling Quarterly Test" means each of the
quarterly tests to be performed by Lender, commencing with the Borrower's
quarter ending closest to June 30, 2013, to determine the ratio of the ratio of
(a) Borrower's EBITDA plus rent plus operating lease payments to the extent
permitted, less cash taxes paid, less distributions (excluding non-cash
compensation to managers), less dividends less capital expenditures (other than
capital expenditures financed with the proceeds of purchase money Indebtedness
or capital leases to the extent permitted hereunder) plus non-cash expenses for
compensation to employees and consultants, less other extraordinary income items
for the twelve month period ending, based on a rolling four quarter average,
divided by (b) the consolidated sum of (i) Borrower's interest expense, plus
(ii) all principal payments with respect to Indebtedness that were paid or were
due and payable by all consolidated entities during the period plus rent plus
permitted operating lease expense incurred in the same such period. The Fixed
Charge Coverage Ratio — Rolling Quarterly Test will commence as of September 30,
2013 and continue quarterly thereafter throughout the term of the Loan.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Agency” means any governmental or quasi-governmental agency,
board, bureau, commission, department, court, administrative tribunal or other
instrumentality or authority, and any public utility.

 

“Indebtedness” means any and all obligations, contingent or otherwise, whether
now existing or hereafter arising, of Borrower to Lender or to any of its
Affiliates or successors, arising under or in connection with the Loan, this
Agreement, any other Security Document, or arising under or in connection with
any Rate Management Agreement.

 

“Lender” means Fifth Third Bank, an Ohio banking corporation.

 

 
3

--------------------------------------------------------------------------------

 

 

“Loan” means the loan made hereunder.

 

“Loan Amount” means an amount not to exceed $5,000,000.00.

 

“Loan Commitment Fee” means the sum of Twelve Thousand Five Hundred and No/100
Dollars ($12,500.00).

 

“Loan Proceeds” means all amounts advanced as part of the Loan, whether advanced
directly to Borrower or otherwise.

 

“Material Adverse Change” means any development, event, condition, obligation,
liability or circumstance or set of events, conditions, obligations, liabilities
or circumstances or any change(s) which, as determined by Lender in good faith:

 

(a)     has prevented, impeded or limited, or is reasonably likely to prevent,
impede or limit, the enforceability or validity of any Security Document, the
perfection or priority of any lien created under any Security Document or the
remedies of the Lender under any Security Document;

 

(b)     has been, or reasonably could be expected to be, material and adverse to
the ownership, use enjoyment or value of any of the Property or to the business,
operations, prospects, properties, assets, liabilities or condition (financial
or otherwise) of Borrower;

 

(c)     has materially impaired, or reasonably could be expected to materially
impair, the ability of Borrower to perform any of the Obligations, or to
consummate the transactions, under the Security Documents.

 

“Maturity Date” means August 1, 2015.

 

“Monthly Payment Date” means the day of the month set forth in the Note on which
payments of principal or interest are due and payable.

 

“Note” means that certain Amended and Restated Promissory Note – Revolving Line
of Credit in the stated principal amount of $5,000,000.00 dated as of even date
herewith made by Borrower to the order of Lender.

 

“Obligations” means all obligations of Borrower under any of the Security
Documents or under any Rate Management Agreement including, without limitation,
the obligation to pay the Indebtedness, and specifically excluding Excluded Swap
Obligations.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Asset Control.

 

“Operating Cash Flow” means, with respect to a certain time period, the
consolidated net income of the Borrower's (and all consolidated Affiliates of
Borrower) for a Fiscal Year before taxes, depreciation, amortization and
interest expense.

 

 
4

--------------------------------------------------------------------------------

 

 

“Party” means any Person (other than Lender) who is a party or signatory to any
Security Document.

 

“Permitted Transfer” means any transfer of an interest in Borrower expressly
permitted without the consent of Lender under the Security Instrument or this
Agreement.

 

“Person” means any entity, whether an individual, trustee, corporation,
partnership, limited liability company, trust, unincorporated organization,
Governmental Agency or otherwise.

 

“Personal Property” or “Property” means all of Borrower’s right, title and
interest, whether now existing or hereafter acquired, in and to all furniture,
furnishings, fixtures, machinery, equipment, inventory and other personal
property of every kind, tangible and intangible as described in the Security
Agreement.

 

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any
affiliate of Fifth Third Bancorp, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
amended, modified or supplemented from time to time.

 

“Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

 

“Security Documents” means, collectively, this Agreement, the Security
Agreement, and any other document now, heretofore or hereafter executed to
secure the obligations of Borrower to Lender under or in respect of any Security
Document.

 

“Security Agreement” means that certain Amended and Restated Security Agreement
– Revolving Line of Credit of even date herewith from Borrower to and for the
benefit of Lender, encumbering the Property, as the same may be amended,
restated, modified or supplemented and in effect from time to time.

 

 
5

--------------------------------------------------------------------------------

 

 

“Senior Funded Indebtedness to EBITDA Ratio” means, as of a certain date, on a
consolidated basis of Borrower and all Affiliates, the ratio of: (a) all of the
following as of such date: (i) the Indebtedness, (ii) all indebtedness evidenced
by a note, debenture (excluding subordinated) or other like written obligations
to pay money whether in favor of Lender or otherwise excluding intercompany
indebtedness, or (iii) the capitalized amount with respect to the renting or
leasing of property under leases or leases arrangements which under generally
accepted accounting principles are required to be capitalized, or (iv) the
capitalized amount with respect to obligations under conditional sales or other
title retention agreements, which under generally accepted accounting principles
are required to be capitalized, to: (b) Operating Cash Flow for the twelve (12)
month period ended on such date.

 

“Shareholders Agreement” means, with respect to Borrower, such shareholders
agreement, as amended from time to time, in effect as of the Effective Date,
true and correct copies of which have been delivered to Lender on or before the
Effective Date.

 

“Swap Obligation” means any Rate Management Obligation that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act, as amended
from time to time.

 

“Taxes” means all taxes, assessments, levies and charges imposed by any public
or quasi-public authority having jurisdiction over the Property which are or may
affect, or become a lien upon, the Property, or interest therein, or imposed by
any Governmental Authority upon Borrower or Lender by reason of their respective
interests in the Property or by reason of any payment, or portion thereof, made
to Lender hereunder or pursuant to any Obligation or any of the other Security
Documents, other than taxes which are measured by and imposed upon Lender’s
general net income.

 

1.3     Singular and Plural Terms. Any defined term used in the plural in any
Security Document shall refer to all members of the relevant class and any
defined term used in the singular shall refer to any number of the members of
the relevant class.

 

1.4     Accounting Principles. Any accounting term used and not specifically
defined in any Security Document shall be construed in conformity with, and all
financial data required to be submitted under any Security Document shall be
prepared in conformity with, GAAP applied on a consistent basis or in accordance
with such other principles or methods as are reasonably acceptable to Lender.

 

1.5     References and Other Terms. Any reference to any Security Document or
other document shall include such document both as originally executed and as it
may from time to time be modified. References herein to Articles, Sections and
Exhibits shall be construed as references to this Agreement unless a different
document is named. References to subparagraphs shall be construed as references
to the same Section in which the reference appears. The term “document” is used
in its broadest sense and encompasses agreements, certificates, opinions,
consents, instruments and other written material of every kind. The terms
“including” and “include” mean “including (include) without limitation.”

 

2.            The Loan.

 

2.1     Agreement to Borrow and Lend. Borrower agrees to borrow from Lender, and
Lender agrees to lend to Borrower, an amount not to exceed the Loan Amount, on
the terms of and subject to the conditions of this Agreement. The Loan is a
revolving facility, and Borrower shall have the right to reborrow any portion of
the principal balance of the Loan subject to the conditions of this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

2.2     Interest. Interest on funds advanced hereunder shall be due and payable
by Borrower to Lender in the manner set forth in the Note.

 

2.3     Principal Payments; Maturity Date. The principal of the Loan shall be
paid in the manner set forth in the Note. The Maturity Date is August 1, 2015.

 

2.4     Prepayment. The Loan shall be prepayable only in accordance with the
terms and conditions of the Note.

 

3.             Conditions to Closing.

 

3.1            Conditions to Closing. As a condition precedent to the Closing,
Borrower shall furnish to Lender the following, all of which must be strictly
satisfactory to Lender and Lender’s counsel in form, content and execution:

 

(a)     Security Documents. Fully executed original copies of each of the
Security Documents.

 

(b)     Loan Commitment Fee. The Loan Commitment Fee.

 

(c)     Documents of Record. Copies of all covenants, conditions, restrictions,
easements and matters of record which affect the Property.

 

(d)    Searches. A report from a national search company acceptable to Lender
indicating that no material judgments, tax or other liens, security interests,
leases of personalty, financing statements or other encumbrances (other than
liens and security interests in favor of Lender or otherwise approved by Lender
in writing) are of record or on file encumbering any portion of the Property,
and that there are no material judgments, tax liens, pending litigation or
bankruptcy actions outstanding with respect to Borrower (or explanations
satisfactory to Lender of any judgments or pending litigation in existence).

 

(e)   Borrower’s Attorney’s Opinion. An opinion of one or more counsel for the
Borrower addressing such issues as Lender may reasonably request, including the
following propositions and questions of law:

 

 (i)     that Borrower is duly organized, validly existing and in good standing
to do business in the state of its organization and in the State of Florida;

 

 (ii)     that Borrower has all necessary legal right, power and authority to
conduct its business, to own and operate the Property and to enter into and
perform its obligations under this Agreement and the Security Documents;

 

 
7

--------------------------------------------------------------------------------

 

 

 (iii)     that all necessary corporate, shareholder, membership, partnership
approvals, resolutions and directions have been obtained for the execution of
this Agreement and the Security Documents;

 

 (iv)     that the execution and delivery of this Agreement and the Security
Documents, the performance thereunder by Borrower will comply with all
Applicable Laws and will not violate or conflict with the instruments under
which Borrower is organized or any applicable contracts or agreements;

 

 (v)     that the Security Documents and this Agreement have been duly and
validly executed and delivered, are enforceable in accordance with their
respective terms (subject to customary qualifications and exceptions); and

 

 (vi)     that the making of the Loan, the charging of all interest and fees due
thereunder do not violate any usury laws.

 

(f)     Organizational Documents. A certified copy (certified, where applicable,
by the state office in which such documents were filed, and in all other cases
by an appropriate representative of the entity) of:

 

 (i)     A copy of the Shareholders Agreement for Borrower duly executed by each
of the shareholders;

 

 (ii)     The Articles of Incorporation of Borrower;

 

 (iii)     The organizational documents (for corporations, articles of
incorporation and bylaws; for general partnerships, partnership agreement; for
limited partnerships, partnership agreement and certificate of limited
partnership; for limited liability companies, articles of organization and
operating agreement) of each entity whose authorization is necessary to
authorize the execution, delivery and performance of the Security Documents, or
whose authorization is necessary to authorize any other entity whose
authorization is necessary in respect thereto, certified by the appropriate
officer of representative. For purposes hereof, the Borrower and all such other
entities are referred to herein below as the “Constituent Entities”;

 

 (iv)     Resolutions by the applicable Constituent Entities authorizing the
execution and delivery of the documents evidencing and securing the Loan,
certified by an appropriate representative of the Constituent Entities;

 

 (v)     An incumbency certificate, including specimen signatures for all
individuals executing any of the Security Documents, for each Constituent Entity
executing any of the Security Documents, certified by the secretary or other
appropriate representative of such entity;

 

 (vi)     Certificates of existence for all limited partnerships and
certificates of good standing for all corporations or limited liability
companies that are Constituent Entities from their state of formation, and, if
the Borrower was not formed in the State of Florida, a certificate of good
standing or existence, as applicable, from the State of Florida; and

 

 (vii)     All other instruments and documents concerning the formation and
existence of the Constituent Entities, and the execution and delivery of the
Security Documents by the Constituent Entities, required by the Lender.

 

 
8

--------------------------------------------------------------------------------

 

 

(g)     Financial Statements. All financial information requested by Lender with
respect to Borrower, including but not limited to financial statements for the
year ending December 31, 2012.

 

(h)     Additional Documents. Such other papers and documents regarding Borrower
or the Property as Lender may require.

 

3.2          Closing Certificate. The following statements shall be true and
correct on the Closing Date and the Lender shall have received a certificate
executed by Borrower, dated the Closing Date, stating that:

 

(a)     The representations and warranties contained in Section 4 of this
Agreement are correct on and as of the Closing as though made on and as of such
date;

 

(b)     No Default has occurred and is continuing, and no Event of Default has
occurred, hereunder, or would result from the execution and delivery of the
Security Documents;

 

(c)     No litigation has been instituted against the Borrower which would be
reasonably likely to have a material adverse effect on the condition (financial
or otherwise) of the Borrower or the Borrower’s ability to perform its
obligations hereunder, under any of the Security Documents; and

 

(d)     No material adverse change has occurred in the condition or operations,
financial or otherwise, of the Borrower since the date of the most recent
financial statements of each such party delivered to Lender.

 

3.3         Termination of Agreement. Borrower agrees that all conditions
precedent to the Closing will be complied with on or prior to the Closing Date.
If all of the conditions precedent to the Closing hereunder shall not have been
performed on or before the Closing Date, Lender, at its option at any time prior
to the Closing, may terminate this Agreement and all of its obligations
hereunder by giving a written notice of termination to Borrower. In the event of
such termination, Borrower shall pay all Loan Expenses which have accrued or
been charged prior to such date.

 

 
9

--------------------------------------------------------------------------------

 

 

4.             Representations and Warranties. As a material inducement to
Lender’s entry into this Agreement, Borrower represents and warrants to Lender
that:   

 

4.1     Formation, Qualification and Compliance.

 

 (a)     Title. Borrower has title to the Property, subject to no Liens except
for those created by the Security Agreement. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under Applicable Laws in connection with the transfer of the
Property to Borrower have been paid.

 

 (b)     Good Standing. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. Borrower
has full power and authority to conduct its business as presently conducted, to
acquire the Property, to enter into this Agreement, the other Security Documents
to which it is a party and to perform all of its duties and obligations under
this Agreement, and such other Security Documents. Such execution and
performance have been duly authorized pursuant to the By-Laws and the Borrower’s
Articles of Incorporation.

 

 (c)     Power and Authority. Borrower has full power and authority to conduct
its business as presently conducted; to enter into any Security Documents to
which it is a party and to perform all of its duties and obligations under such
Security Documents.

 

4.2       Execution and Performance of Security Documents.

 

(a)     Borrower has all requisite authority to execute, deliver, and perform
their obligations under the Security Documents to which they are a party.

 

(b)     The execution and delivery by Borrower of, and the performance by
Borrower of its obligations under each Security Document to which they are a
party have been authorized by all necessary action and do not and will not:

 

(i)     require any consent or approval not heretofore obtained of any Person
having any interest in Borrower;

 

(ii)     violate any provision of, or require any consent or approval not
heretofore obtained under, any partnership agreement, articles of incorporation,
bylaws, operating agreement or other governing document applicable to Borrower;

 

(iii)     result in or require the creation of any lien, claim, charge or other
right of others of any kind (other than under or as provided for in the Security
Documents) on or with respect to any property now or hereafter owned or leased
by Borrower;

 

(iv)     violate any provision of any Applicable Law presently in effect; or

 

(v)     constitute a breach or default under, or permit the acceleration of
obligations owed under, any contract, loan agreement, lease or other agreement
or document to which Borrower is a party or by which Borrower or any of their
property is bound.

 

 
10

--------------------------------------------------------------------------------

 

 

(c)     No Borrower is in default, in any respect that is adverse to Lender’s
interests in or under the Security Documents or that would have any material
adverse effect on the financial condition of Borrower or the conduct of its
business, under any Applicable Law, contract, lease or other agreement or
document described in subparagraph (ii) or (v) of the previous subsection.

 

(d)     No approval, license, exemption or other authorization from, or filing,
registration or qualification with, any Governmental Agency is required in
connection with:

 

  (i)     the execution by Borrower of, and the performance by Borrower of their
obligations under the Security Documents; and

 

  (ii)     the creation of the liens described in the Security Documents other
than the recording of recordable documents and filing the financing statements.

 

4.3        Financial and Other Information. All financial information furnished
to Lender with respect to Borrower in connection with the Loan (a) is complete
and correct in all material respects as of the date or dates indicated (or if no
date or dates are indicated, then as of the date of delivery), (b) accurately
presents the financial condition of Borrower as of the date or dates indicated
(or if no date or dates are indicated, then as of the date of delivery) and
(c) has been prepared in accordance with GAAP or in accordance with such other
principles or methods as are reasonably acceptable to Lender; provided that,
irrespective of any treatment accorded under GAAP, all off-balance sheet
transactions shall have been disclosed in writing and accompany such other
financial information submitted in accordance with this Section 4.3. All other
documents and information furnished to Lender with respect to Borrower in
connection with the Loan are correct in all material respects as of the date or
dates indicated (or if no date or dates are indicated, then as of the date of
delivery) and complete insofar as completeness is necessary to give Lender an
accurate knowledge of their subject matter. Borrower has no material liability
or contingent liability not disclosed to Lender in writing and there is no
material lien, claim, charge or other right of others of any kind (including
liens or retained security titles of conditional vendors) on any property of any
such Person not disclosed in such financial statements or otherwise disclosed to
Lender in writing.

 

4.4        No Material Adverse Change. There has been no material adverse change
in the condition, financial or otherwise, or the properties or businesses of
Borrower since the date of the latest financial statements furnished to Lender.
Since those dates, Borrower has not entered into any material transaction
whether or not disclosed in such financial statements or otherwise disclosed to
Lender in writing. Further, there are no existing Defaults under any of the
Security Documents, nor do there exist any circumstances or conditions that with
the passage of time or giving of notice or both would result in an Event of
Default under any of the Security Documents.

 

 
11

--------------------------------------------------------------------------------

 

 

4.5     Enforceability. The Security Documents, and any other documents and
instruments required to be executed and delivered in connection with the Loan,
to which Borrower is a party have been duly authorized, executed and delivered
by or on behalf of Borrower as a party thereto, and when executed and delivered,
will constitute the duly authorized, valid and legally binding obligations of
the party required to execute the same and may be enforced strictly in
accordance with their respective terms (except to the extent that enforceability
may be affected or limited by applicable bankruptcy, insolvency and other
similar debtor relief laws affecting the enforcement of creditors’ rights
generally). No basis presently exists for any claim against Lender under this
Agreement, under the Security Documents or with respect to the Loan, and the
Security Documents and enforcement thereof are not subject to, and neither
Borrower has asserted, any right of rescission, set-off, counterclaim or
defense, including the defense of usury. The Security Instrument when properly
recorded in the appropriate records, together with any UCC Financing Statements
required to be filed in connection therewith, will create (i) a valid, perfected
first priority lien on the Borrower’s interest in the Property and (ii) valid
and perfected first priority security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof. All mortgage, recording, stamp, intangible or
other similar taxes required to be paid by any Person under Applicable Laws in
connection with the execution, delivery, recordation, filing, registration,
perfection and/or enforcement of any of the Security Documents have been paid,
or have been paid by Borrower to an escrow agent authorized to make such payment
upon recordation.

 

4.6     Consents. No approval of, or consent from, any Governmental Authority or
any other Person not holding a direct or indirect ownership interest in Borrower
is required in connection with the execution and delivery by Borrower of this
Agreement or any of the other Security Documents to which each is a party, or
compliance by Borrower with, the Security Documents to which each is a party, or
the consummation of the transactions contemplated hereby and thereby, other than
those which have been obtained by Borrower and are in full force and effect. If
a third party is required under any covenants, conditions and restrictions of
record or any other agreement to consent to the use and/or operation of the
Property, such approval has been obtained from such party.

 

4.7    No Material Adverse Change. There has been no material adverse change in
the condition, financial or otherwise, or the properties or businesses of
Borrower since the dates of the latest financial statements furnished to Lender.
Since those dates, Borrower has not entered into any material transaction
whether or not disclosed in such financial statements or otherwise disclosed to
Lender in writing. Further, there are no existing defaults under any of the
Security Documents, nor do there exist any circumstances or conditions that with
the passage of time or giving of notice or both would result in a default under
any of the Security Documents.

 

4.8    Tax Liability. Borrower has filed all required federal, state and local
tax returns and has paid, prior to delinquency, all taxes payable by it
(including interest and penalties, but subject to lawful extensions disclosed to
Lender in writing) other than taxes being promptly and actively contested in
good faith and by appropriate proceedings. Borrower agrees to maintain adequate
reserves for tax liabilities (including contested liabilities) in accordance
with generally accepted accounting principles or in accordance with such other
principles or methods as are reasonably acceptable to Lender.

 

 
12

--------------------------------------------------------------------------------

 

 

4.9     Title to Property. At the Closing and at all times thereafter until the
Loan is paid in full, Borrower will have, subject to the Permitted Encumbrances,
good and merchantable fee simple title to the Property. Except for the current,
nondelinquent taxes, there are no taxes, assessments or liens pending or, to
Borrower’s knowledge, threatened against the Property for any present or past
due taxes of any kind. No portion of the Property is now damaged or injured as
the result of any fire, explosion, accident, flood or other casualty.

 

4.10     Debt. Other than any Debt that is being paid off on the Closing Date
and the Indebtedness, there is no Debt (whether secured or unsecured) with
respect to the Property and Borrower has no Debt other than unsecured trade
payables incurred in the ordinary course of business of owning and operating the
Property and other Debt in an amount no greater than $150,000.00 which in the
case of such unsecured trade payables (a) are not evidenced by a note, and (b)
are paid within thirty (30) days of the date incurred (any such Debt, “Permitted
Debt”).

 

4.11     Usury. The Loan, including interest rate, fees and charges as
contemplated hereby, is a business loan. The Loan is an exempted transaction
under the Truth In Lending Act, 12 U.S.C. §1601 et seq.; and the Loan does not,
and when disbursed will not, violate the provisions of the usury laws of the
State of Florida, or any consumer credit laws or usury laws of any state which
may have jurisdiction over this transaction, Borrower or the Property. The Loan
is not a consumer loan.

 

4.12     No Bankruptcy Filing. Borrower is not contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency law or
the liquidation of all or a major portion of its property, and Borrower has no
knowledge of any Person contemplating the filing of any such petition against
it. In addition, neither Borrower nor any parent, principal or Affiliate of
Borrower, nor any respective Constituent Entities, has been a party to, or the
subject of, any a Bankruptcy Proceeding, and neither Borrower nor any parent,
principal or Affiliate of Borrower, nor any of their respective Constituent
Entities, has ever made an assignment for the benefit of creditors or taken
advantage of any state or federal bankruptcy or insolvency law for the benefit
of debtors.

 

4.13     Fraudulent Transfer; Solvency. Borrower has not entered into the Loan
or any Security Document with the actual intent to hinder, delay, or defraud any
creditor, and Borrower has received reasonably equivalent value in exchange for
its obligations under the Security Documents. Giving effect to the Loan and the
transactions contemplated by the Security Documents, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total probable liabilities, including subordinated,
unliquidated, disputed and/or contingent liabilities, including the maximum
amount of its contingent liabilities or its debts as such debts become absolute
and matured. Borrower’s assets do not and, immediately following the making of
the Loan will not, constitute unreasonably small capital to carry out its
business as conducted or as proposed to be conducted. Borrower does not intend
to, and does not believe that it will, incur Debt and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Debt and liabilities as they mature (taking into account the timing and amounts
of cash to be received by Borrower and the amounts to be payable on or in
respect of obligations of Borrower).

 

 
13

--------------------------------------------------------------------------------

 

 

4.14     Rights of Others. Borrower is in compliance with all covenants,
conditions, restrictions, easements, rights of way and other rights of third
parties relating to the Property.

 

4.15     Litigation. There are no actions, investigations or proceedings pending
or overtly threatened against or affecting the Property, Borrower, or any
property of any of them before any Governmental Agency, except as disclosed to
Lender in writing prior to the execution of this Agreement.

 

4.16     Name and Principal Place of Business. Borrower presently uses no trade
name other than its actual name. Borrower’s principal place of business is as
set forth in the UCC-1 Financing Statement to be filed with the Florida Secured
Transaction Registry.

 

4.17     Delivery of Documents. Borrower has delivered to Lender true and
complete copies of each existing contract and other document that grants rights
to, or imposes obligations on, Borrower in connection with the Property, and has
fully disclosed to Lender in writing the material terms of all existing oral
agreements granting or imposing any such rights or obligations.

 

4.18     ERISA. Borrower is not and will not be an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA. The
assets of Borrower do not and will not constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Sec. 2510.3-101. Borrower is not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA.
Transactions by or with Borrower are not and will not be subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Security Documents. Neither
Borrower, nor any member of a “controlled group of corporations” (within the
meaning of Section 414 of the Code) maintains, sponsors or contributes to a
“defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a
“multiemployer pension plan” (within the meaning of Section 3(37)(A) of ERISA).

 

4.19     Investment Company Act. Borrower is not (a) an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; or (b) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.

 

4.20     Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code.

 

 
14

--------------------------------------------------------------------------------

 

 

4.21         No Prohibited Persons.

 

(a)     Neither Borrower nor any Person Controlling or Controlled by Borrower,
nor any Person having a direct or indirect beneficial interest in Borrower, nor
any Person for whom Borrower is acting as agent or nominee in connection with
this transaction (“Transaction Persons”) (i) is a Person whose property or
interest in property is blocked or subject to blocking pursuant to any
Anti-Terrorism Law, (ii) engages in any dealings or transactions prohibited by
any applicable anti-terrorism law (“Anti-Terrorism Law”), or is otherwise
associated with any such Person in any manner violative of any Anti-Terrorism
Law, or (iii) is a Person on the list of Specially Designated Nationals and
Blocked Persons or is in violation of the limitations or prohibitions under any
Anti-Terrorism Law.

 

(b)     No part of the proceeds of the Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Terrorism
Law and/or the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(c)     Borrower acknowledges by executing this Agreement that Lender has
notified Borrower that, pursuant to the requirements of the Patriot Act, Lender
is required to obtain, verify and record such information as may be necessary to
identify Borrower (including the name and address of Borrower and such
Affiliates) in accordance with the Patriot Act.

 

(d)     Borrower has not been convicted of a felony and there are no proceedings
or investigations being conducted involving criminal activities of either
Borrower.

 

4.22     Continuing Nature of Representations and Warranties. Borrower
acknowledges, understands, and agrees that the representations and warranties
set forth in this Section 4 shall be deemed to be continuing during all times
when any or all of the Indebtedness remains outstanding and such representations
and warranties shall be restated and made effective as of each date a
disbursement is requested and made in accordance herewith.

 

5.           Maintenance, Operation, Preservation and Repair of Property.
Borrower shall maintain the Property (and all abutting grounds, sidewalks,
roads, parking and landscape areas) in good condition and repair, shall operate
the Property in a businesslike manner, shall prudently preserve and protect both
its own and Lender’s interests in connection with the Property, shall not commit
or permit any waste or deterioration of the Property, shall not abandon any
portion of the Property, and shall not otherwise act, or fail to act, in such a
way as to unreasonably increase the risk of any damage to the Property or of any
other impairment of Lender’s interests under the Security Documents. Without
limiting the generality of the foregoing, and except as otherwise agreed by
Lender in writing from time to time, Borrower shall promptly and faithfully
perform and observe each of the following provisions:

 

 
15

--------------------------------------------------------------------------------

 

 

5.1     Alterations and Repair. Borrower shall not remove, demolish or
materially alter any Personal Property, except to make non-structural repairs
which preserve or increase the Property’s value, and shall promptly restore, in
a good and workmanlike manner, any Personal Property (or other aspect or portion
of the Property) that is damaged or destroyed from any cause.

 

5.2     Compliance. Borrower shall comply in all material respects with all laws
and requirements of Governmental Agencies (including, without limitation, all
requirements relating to the obtaining of licenses and Permits), and all rights
of third parties, relating to Borrower.

 

5.3    Books and Records. Borrower shall maintain complete books of account and
other records reflecting the operations of the Property in accordance with GAAP
or in accordance with such other principles or methods as are reasonably
acceptable to Lender.

 

5.4      Right of Inspection; Due Diligence. Lender, its agents,
representatives, consultants and employees, may (a) enter the Property at any
time on reasonable advance notice (provided no advance notice shall be required
after the occurrence of an Event of Default) for the purpose of inspecting the
Property or any portion thereof or ascertaining each of Borrower’s compliance
with the terms of any Security Document to which it is a party, and (b) conduct
periodic due diligence to assess the condition of the Property and Borrower.

 

6.        Other Affirmative Covenants. While any obligation of Borrower under
the Security Documents remains outstanding, the following provisions shall
apply, except to the extent that Lender otherwise consents in writing:

 

6.1     Existence. Borrower shall maintain its existence as a corporation in
good standing under the Applicable Laws of the State of Nevada.

 

6.2     Protection of Liens. Borrower shall maintain the lien of the Security
Instrument as a valid first priority lien on the Property, subject only to the
Permitted Encumbrances, and take all actions, and execute and deliver to Lender
all documents, reasonably required by Lender from time to time in connection
therewith; and maintain the lien of the Security Documents on the collateral
described therein and take all actions, and execute and deliver to Lender all
documents reasonably required by Lender from time to time in connection
therewith, including supplemental security agreements, financing statements and
other documents extending or perfecting Lender’s security interests in such
collateral as they exist from time to time.

 

6.3      Intentionally Deleted.

 

6.4     Notice of Certain Matters. Borrower shall give notice to Lender, within
fifteen (15) days after Borrower obtains actual knowledge thereof, of each of
the following:

 

  (a)     Any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which, if adversely determined,
would materially adversely affect the business, properties or condition,
financial or otherwise, of Borrower;

 

 
16

--------------------------------------------------------------------------------

 

 

(b)     any dispute between Borrower and any Governmental Agency relating to the
Property, the adverse determination of which might materially affect the
Property;

 

(c)     any trade name hereafter used by Borrower and any change in Borrower’s
principal place of business;

 

(d)     any Default or Event of Default;

 

(e)     the creation or imposition of any material mechanics’ lien or other lien
against the Property;

 

(f)     any default under any Security Document; and/or

 

(g)     any material adverse change in the financial condition of Borrower.

 

6.5        Additional Reports and Information. Borrower shall deliver to Lender,
concurrently with delivery to the third parties noted hereafter, (a) copies of
all financial statements and non-legally privileged reports that Borrower sends
to its shareholders, and (b) copies of all reports which are available for
public inspection or which Borrower is required to file with any Governmental
Agency. Borrower also shall deliver to Lender, in form and substance reasonably
satisfactory to Lender and within fifteen (15) days of Lender’s written request
therefore, all other information relating to Borrower, the Property or the Loan
(or the collateral and security therefor) reasonably required by Lender from
time to time.

 

6.6      Further Assurances. Borrower shall execute and acknowledge (or cause to
be executed and acknowledged) and deliver to Lender all documents, and take all
actions, reasonably required by Lender from time to time to confirm the rights
created or now or hereafter intended to be created under the Security Documents,
to protect and further the validity, priority and enforceability of the Security
Documents, to subject to the Security Documents any property intended by the
terms of any Loan Document to be covered by the Security Documents, or otherwise
to carry out the purposes of the Security Documents and the transactions
contemplated thereunder.

 

6.7           Financial Reporting Requirements. During the term of the Loan,
Borrower shall:

 

(a)     Effective as of December 31, 2013, and continuing annually thereafter
within one hundred and twenty (120) days after the end of each Fiscal Year,
deliver annual audited year-end Financial Statements (to include, without
limitation, a consolidated balance sheet and a profit and loss statement) as of
the end of and for such year of the Borrower acceptable to Lender in reasonable
detail, setting forth in comparative form the corresponding figures for the
corresponding date and period in the preceding Fiscal Year.

 

 
17

--------------------------------------------------------------------------------

 

 

(b)     Commencing as of June 30, 2013 and continuing quarterly thereafter,
within forty-five (45) days after the end of each of Borrower's fiscal quarters
provide to Lender, internally prepared Financial Statements as of the end of and
for such period in reasonable detail to include, without limitation, an
operating statement, balance sheet, profit and loss statement, and statement of
cash flows certified to Lender by an Officer of Borrower and acceptable to
Lender in its sole but reasonable discretion.

 

(c)     Commencing as of December 31, 2013and continuing annually thereafter,
within one hundred and twenty (120) days after the end of each Fiscal Year,
provide to Lender, internally prepared profit and loss projection statement
(budget versus actual) for the ensuing fiscal quarter, signed by an Officer of
the Borrower.

 

(d)     Within forty-five (45) days after the end of each quarter, commencing
with Borrower's fiscal quarter ending June 30, 2013, provide to Lender a
Covenant Compliance Worksheet, in the form attached hereto as Exhibit A or on
such other form as Lender may from time to time approve in writing, signed by an
Officer of the Borrower.

 

(e)     Promptly upon receipt thereof, copies of all other material detailed
reports (if any) submitted to Borrower by independent certified public
accountants in connection with each annual or interim review of the books of
Borrower by such accountants.

 

(f)     Promptly upon Borrower obtaining knowledge of the occurrence of any
default, a notice thereof, specifying the nature thereof; and promptly upon the
occurrence of any event or the discovery of any fact which might affect or
indicate a material and adverse change in Borrower's financial condition, notice
thereof specifying the nature thereof.

 

(g)     Such other material financial and general business information as Lender
may from time to time reasonably request from Borrower or any guarantor from
time to time obligated to Lender with respect to the Loan, including, without
limitation, at such times as Lender requests, a listing of all Accounts,
including names, addresses and phone numbers of Account Debtors.

 

(h)     Books. Borrower shall maintain proper books of accounts and records and
enter therein complete and accurate entries and records of all of its
transactions in accordance with generally accepted accounting principles and
give representatives of Lender access thereto at all reasonable times, including
permission to: (i) examine, copy and make abstracts from any books and records
and such other information which might be helpful to Lender in evaluation the
status of the Indebtedness as it may reasonably request from time to time, and
(ii) communicate directly with any of the Borrower’s officers, employers,
agents, accountants or other financial advisors with respect to the business,
financial conditions and other affairs of the Borrower.

 

6.8          Fixed Charge Coverage Ratio. Commencing with respect to the quarter
beginning June 30, 2013 and ending on September 29, 2013, Borrower shall
maintain a Fixed Charge Coverage Ratio greater than or equal to 1.30:1.00.
Commencing with respect to the quarter beginning September 30, 2013 and
continuing on an ongoing quarterly basis thereafter, Borrower shall maintain a
Fixed Charge Coverage Ratio greater than or equal to 1.50:1.00. The applicable
Fixed Charge Coverage Ratio shall be calculated as of the end of each calendar
quarter on a rolling four (4) quarter basis, and shall be measured based
strictly on Borrower’s domestic operations.

 

 
18

--------------------------------------------------------------------------------

 

 

6.9        Senior Funded Indebtedness to EBITDA Ratio. Commencing with respect
to the quarter beginning on June 30, 2013 and ending on September 29, 2013,
Borrower shall be required to maintain a Senior Funded Indebtedness to EBITDA
Ratio which is less than or equal to 4.25 to 1.00. Commencing with respect to
the quarter beginning September 30, 2013 and ending on March 30, 2014, Borrower
shall be required to maintain a Senior Funded Indebtedness to EBITDA Ratio which
is less than or equal to 4.00 to 1.00. Commencing with respect to the quarter
beginning on March 31, 2014, and ending on December 30, 2014, Borrower shall be
required to maintain a Senior Funded Indebtedness to EBITDA Ratio which is less
than or equal to 3.50 to 1.00. Commencing with respect to the quarter beginning
on December 31, 2014, and ending on December 31, 2049, Borrower shall be
required to maintain a Senior Funded Indebtedness to EBITDA Ratio which is less
than or equal to 3.25 to 1.00. The Senior Funded Indebtedness to EBITDA Ratio
shall be calculated as of the end of each calendar quarter on a rolling four (4)
quarter basis, and shall be measured based strictly on Borrower’s domestic
operations.

 

6.10      Cash Distributions. Borrower shall not pay distributions or dividends
to shareholders or otherwise disburse cash to shareholders or investors during
the term of the Loan without Lender's prior written consent.

 

 

6.11         Single Purpose Entity. Borrower covenants and agrees that it has
not and shall not:

 

(a)     merge into or consolidate with any person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure;

 

(b)      (i) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) dissolve or otherwise terminate, or fail to
comply with the provisions of Borrower’s organizational documents, or (iii)
amend or modify Borrower’s articles of incorporation except as expressly
permitted under this Agreement;

 

(c)     fail to hold its assets in its own name, or commingle its assets with
the assets of any of its partners, affiliates, or of any other person or entity
or transfer any assets to any such person or entity other than distributions on
account of equity interests in the Borrower, to the extent, if any, permitted
hereunder, and properly account for, and any other payments expressly permitted
hereunder;

 

(d)     incur any debt in excess of $150,000.00, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Loan, except
unsecured trade and operational debt incurred with trade creditors in the
ordinary course of its business of owning and operating the Property in such
amounts as are normal and reasonable under the circumstances, provided that such
debt is not evidenced by a note and is paid when due;

 

 
19

--------------------------------------------------------------------------------

 

 

(e)     allow any Person to pay its debts and liabilities in tendering a cure,
in its sole discretion, as contemplated in Section 8.1 of this Agreement) or
fail to pay its debts and liabilities solely from its own assets;

 

(f)     fail to maintain its records, books of account and bank accounts
separate and apart from those of the shareholders and any Affiliates of Borrower
or its shareholders, or fail to prepare and maintain its own financial
statements in accordance with generally accepted accounting principles and
susceptible to audit;

 

(g)     seek dissolution or winding up, in whole or in part;

 

(h)     guaranty or become obligated for the debts of any other entity or
person, or hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of another person or entity, or allow any person or
entity to hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of the Borrower;

 

(i)     fail to file its own tax returns or to use separate contracts, purchase
orders, stationery, invoices and checks;

 

(j)     fail either to hold itself out to the public as a legal entity separate
and distinct from any other entity or person or to conduct its business solely
in its own name in order not (i) to mislead others as to the entity with which
such other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any shareholder or
Affiliate of Borrower);

 

(k)     fail to allocate fairly and reasonably among Borrower and any third
party (including any Affiliate of any of the foregoing) any overhead for common
employees, shared office space or other overhead and administrative expenses;

 

(l)     allow any person or entity to pay the salaries of Borrower’s employees
or fail to maintain a sufficient number of employees for Borrower’s contemplated
business operations;

 

(m)     fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.

 

(n)     file a voluntary petition or otherwise initiate proceedings to have the
Borrower adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against the Borrower, or file a petition
seeking or consenting to reorganization or relief of the Borrower as debtor
under any applicable federal or state law relating to bankruptcy, insolvency, or
other relief for debtors with respect to the Borrower; or seek or consent to the
appointment of any trustee, receiver, conservator, assignee, sequester,
custodian, liquidator (or other similar official) of the Borrower or of all or
any substantial part of the properties and assets of the Borrower, or make any
general assignment for the benefit of creditors of the Borrower, or admit in
writing the inability of the Borrower or to pay its debts generally as they
become due or declare or effect a moratorium on the payment of any debt of
Borrower or take any action in furtherance of any such action; or

 

 
20

--------------------------------------------------------------------------------

 

 

(o)     conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of the Borrower or the creditors of
any other Person.

 

Notwithstanding the foregoing provisions of this Section 6.11, after written
notice to Lender in reasonable detail, Borrower shall be permitted to enter into
one or more statutory mergers or similar transactions pursuant to which one or
more of the Borrower entities may be merged or otherwise combined with and into
another of the Borrower entities so long as (i) such transactions do not result
in any change in the underlying beneficial ownership of Jagged Peak, Inc., (ii)
after consummation of such transactions, all of the outstanding capital stock of
all of the other Borrower entities continues to be held by Jagged Peak, Inc.,
and (iii) all liens and security interests created hereby are reaffirmed and are
not impaired.

 

6.12         Additional Banking Laws. The Borrower shall (a) ensure, and cause
each Affiliate to ensure, that no Person who owns a controlling interest in or
otherwise controls the Borrower or any Affiliate is or shall be listed on the
“Specially Designated Nationals and Blocked Person List” or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury, or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loan to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Affiliate to comply, with all applicable bank
secrecy act laws and regulations, as amended.

 

6.13         Tax Shelter Disclosure. Neither Borrower nor any Affiliate or
subsidiary of any of the foregoing intends to treat the Loan or the transactions
contemplated by this Agreement and the other Security Documents as being a
"reportable transaction" (within the meaning of Regulation Section 1.6011-4). If
Borrower, or any other party determines to take any action inconsistent with
such intention, Borrower shall promptly notify Lender thereof in writing. If
Borrower so notifies Lender, Borrower acknowledges that Lender may treat the
Loan as part of a transaction that is subject to Regulation Section 301.6112-1,
and Lender will maintain the lists and other records, including the identity of
the applicable party to the Loan as required by such Regulation.

 

6.14         Taxes.

 

(a)     Borrower’s Obligation for Payment of Taxes. Borrower shall pay or cause
to be paid all Taxes when due and payable. Borrower shall deliver promptly to
Lender receipts or other reasonable evidence evidencing such payment (and such
evidence shall be furnished no later than the date that Taxes would otherwise be
delinquent). While any Obligation remains outstanding, the Property shall be
segregated on the applicable tax rolls from all other property, both real and
personal. Borrower’s obligations under this Section 6.14 shall not be affected
by any damage to, defects in or destruction of the Property or any other event,
including obsolescence of all or any part of the Property.

 

 
21

--------------------------------------------------------------------------------

 

 

(b)     Contest of Taxes. After prior written notice to Lender, Borrower, at its
own expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes, provided that (i) no Default has
occurred and is continuing and no Event of Default has occurred; (ii) such
proceeding shall suspend the collection of the applicable Taxes from Borrower
and from the Property or Borrower shall have paid all of the applicable Taxes
under protest, (iii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (iv) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost so long as the contest is being
pursued, and (v) Borrower shall have deposited with Lender adequate reserves for
the payment of the applicable Taxes, together with all interest and penalties
thereon, unless Borrower has paid all of the applicable Taxes under protest, or
Borrower shall have furnished such other security as may be accepted by Lender
in its sole and absolute discretion to insure the payment of any contested
Taxes, together with all interest and penalties thereon. Lender may pay over any
such security or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established.

 

(c)     Effect of Change in Law. If at any time any law is enacted which deducts
from the value of real property, for taxation purposes, any lien thereon, or
changes in any way the laws now in force for the taxation of mortgages, deeds of
trust or debts secured thereby, or the manner of collection of any such taxes so
as to affect any interest of Lender hereunder then Borrower shall pay such tax
if it may lawfully do so. If Borrower is not permitted by Applicable Law to pay
such tax, or if Borrower is not permitted by Applicable Law to immediately
reimburse Lender for any such payment, then the Indebtedness, at the option of
Lender, upon not less than the lesser of (i) ninety (90) days written notice, or
(ii) such shorter period as may be required to ensure compliance by Lender with
Applicable Law, shall become due and payable.

 

6.15        Insurance Coverage. Borrower currently has in place and will at all
times maintain adequate insurance with responsible insurers with coverage
normally obtained by businesses similar to Borrower's, and in full compliance
with all of Lender's underwriting guidelines and criteria, including, but not
limited to business interruption insurance. Borrower will provide Lender prior
to closing (and annually thereafter), a Certificate of Insurance in form
required by Lender naming Lender as the "loss payee," specifying the types and
amounts of insurance in force and the insurers of each risk covered by such
insurance, and maintain the same throughout the term of the Loan.

 

 
22

--------------------------------------------------------------------------------

 

 

7.           Other Negative Covenants. While any obligation of Borrower under
the Security Documents remains outstanding, the following provisions shall
apply, except to the extent that Lender otherwise consents in writing:

 

7.1     Liens on Property. Except as otherwise provided in this Agreement,
Borrower shall not cause or suffer to become effective any lien, restriction or
other title limitation affecting any part of the Property other than (i) the
Security Documents, and (ii) taxes not delinquent.

 

7.2     Liens on Personal Property. Borrower shall not install in, or use in
connection with, the Property, any personal property which any Person other than
Lender has the right to remove or repossess under any circumstances, or on which
any Person other than Lender has a lien.

 

7.3     Removal of Personal Property. Borrower shall not cause or permit the
removal from the Property of any items of Personal Property, other than sales in
the ordinary course of Borrower's business, unless (a) no Default has occurred
and is continuing and no Event of Default has occurred, and (b) Borrower
promptly substitutes other items of equal or greater value, all of which items
shall be free of liens (other than liens in favor of Lender or such other Person
as Lender shall permit in writing) and shall be subject to the lien of the
Security Instrument, and executes and delivers to Lender all documents required
by Lender in connection with the attachment of such liens to such items.
Borrower shall keep records of each such removal and shall make such records
available to Lender upon written request from time to time.

 

7.4     Intentionally Deleted.

 

7.5     Limitations on Additional Indebtedness; Other Prohibited Transactions.

 

 (a)     Except as expressly permitted herein, Borrower shall not, without the
prior written consent of Lender granted in its sole discretion, incur any
indebtedness of any kind in excess of $150,000.00.

 

 (b)     Borrower shall not, without the prior written consent of Lender, engage
directly or indirectly in any off balance sheet, hedge or derivative
transactions, including without limitation, interest rate swaps and interest
rate caps except with Lender and its affiliates and subsidiaries

 

8.             Defaults and Remedies.

 

8.1     Events of Default. The occurrence of any one or more of the following
shall constitute an “Event of Default” as said term is used herein, and any
Event of Default which may occur hereunder shall constitute an Event of Default
under each of the other Security Documents:

 

  (a)     Borrower fails to pay (i) any installment of principal or interest
payable pursuant to the terms of the Note when due, or (ii) any other amount
payable to Lender under the Note, this Agreement, the Security Instrument or any
of the other Security Documents within ten (10) days after the date when any
such payment is due in accordance with the terms hereof or thereof; or

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Borrower fails to perform or cause to be performed any other obligation
or observe any other condition, covenant, term, agreement or provision required
to be performed or observed by Borrower under the Note, this Agreement, the
Security Instrument or any of the other Security Documents and not specifically
described in this Section 8.1 or in the default section of any other Security
Document; provided, however, that if such failure by its nature can be cured,
then so long as the continued operation, safety and value of the Property, and
the priority, validity and enforceability of the liens created by the Security
Instrument or any of the other Security Documents, are not impaired, threatened
or jeopardized, then Borrower shall have a period (the “Cure Period”) of thirty
(30) days after Borrower obtains actual knowledge of such failure or receives
written notice of such failure to cure the same and an Event of Default shall
not be deemed to exist during the Cure Period; provided further that if such
failure by its nature can be cured but cannot be cured by the payment of money
and Borrower commences to cure such failure during the Cure Period and is
diligently and in good faith attempting to effect such cure, the Cure Period
shall be extended for thirty (30) additional days, but in no event shall the
Cure Period be longer than sixty (60) days in the aggregate; or

 

(c)     The existence of any inaccuracy or untruth in any material respect in
any certification, representation or warranty contained in this Agreement or any
of the other Security Documents or of any statement or certification as to facts
delivered to the Lender by the Borrower; provided, however, that in the case of
an inaccuracy or untruth with respect to facts relating to Borrower, no Event of
Default shall be deemed to have occurred unless such facts are reasonably likely
to have a material adverse effect on the Borrower; or

 

(d)     Borrower is dissolved, liquidated or terminated, or all or substantially
all of the assets of Borrower are sold or otherwise transferred without Lender’s
prior written consent; or

 

(e)     Borrower is the subject of an order for relief by a bankruptcy court, or
is unable or admits its inability (whether through repudiation or otherwise) to
pay its Debts as they mature, or makes an assignment for the benefit of
creditors; or Borrower applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or any part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of Borrower, and the appointment continues
undischarged or unstayed for sixty (60) days; or Borrower institutes or consents
to any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, dissolution, custodianship, conservatorship, liquidation or similar
proceeding relating to it or any part of its property; or any similar proceeding
is instituted without the consent of Borrower, and continues undismissed or
unstayed for sixty (60) days; or any judgment, writ, warrant of attachment or
execution, or similar process is issued or levied against any property of
Borrower and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy; or

 

(f)     The occurrence of any other Prohibited Transfer (as defined in the
Security Instrument); or

 

 
24

--------------------------------------------------------------------------------

 

 

(g)     any material provision of this Agreement or the Security Documents shall
at any time for any reason cease to be valid and binding on the Borrower, or
shall be declared to be null and void, or the validity or enforceability thereof
shall be successfully contested by any Governmental Agency, or Borrower shall
deny that it has any or further liability or obligation under this Agreement or
the Security Documents; or

 

(h)     any default by the Borrower in any payment of principal or interest due
and owing upon any other material obligations of the Borrower for borrowed money
beyond any period of grace provided with respect thereto or in the performance
of any other agreement, term or condition contained in any agreement under which
such obligation is created, if the effect of such default is to accelerate the
maturity of such indebtedness or to permit the holder thereof to cause such
indebtedness to become due prior to its stated maturity; or

 

(i)     All or any material portion of the Property is condemned, seized or
appropriated by a Governmental Agency; or

 

(j)     The Property is materially damaged or destroyed by fire or other
casualty unless Borrower establishes within sixty (60) days after such casualty
its qualification under the Security Instrument to use any available insurance
proceeds to restore the Property and thereafter diligently restores the Property
in accordance with this Agreement and the Security Instrument; or

 

(k)     The existence of any fraud, dishonesty or bad faith by or with the
acquiescence of Borrower which in any way relates to or affects the Loan or the
Property; or

 

(l)     The occurrence of any event specifically identified as an Event of
Default in any section of this Agreement or in any other Security Document; or

 

(m)     The occurrence of a Material Adverse Change in the financial condition
of Borrower; or

 

(n)     Borrower shall have a judgment entered against it or him in excess of
$25,000.00 in any civil, administrative or other proceeding, which judgment is
not fully covered by insurance, and such judgment remains unpaid, unvacated,
unbonded or unstayed by appeal or otherwise for a period of thirty (30) days
from the date of its entry; or

 

(o)     The occurrence of a default under any Rate Management Agreement; or

 

(p)     The occurrence of a Prohibited Transfer (as defined in the Security
Instrument); or

 

(q)     Borrower defaults in any obligation to Lender other than in connection
with the Loan, subject to any applicable cure period(s); or

 

 
25

--------------------------------------------------------------------------------

 

 

(r)     The failure to deliver any of the financial statements or compliance
certificates when due pursuant to Section 6.7 of this Agreement.

 

8.2        Remedies Upon Default. Upon the occurrence of any Event of Default,
Lender shall take such action or actions as Lender may direct, at Lender’s
option and in its absolute discretion, including, but not limited to, any or all
of the following actions:

 

(a)     Terminate any obligation or responsibility on the part of Lender to make
further advances of Loan Proceeds or of any other amounts held by Lender and
constituting security for the Indebtedness pursuant to this Agreement or any
other Security Document;

 

(b)     Declare the outstanding principal balance of the Loan, together with all
accrued interest thereon and other amounts owing in connection therewith, to be
immediately due and payable in full, regardless of any other specified due date,
and in the event of the occurrence of an Event of Default under Section 8.1(e)
such principal and interest shall become immediately due automatically;

 

(c)     In its own right or by a court-appointed receiver, take possession of
the Property, enter into contracts for and otherwise pay the costs thereof out
of the proceeds of the Loan; and in the event that such costs exceed the total
of such funds, Lender shall have the right but not the obligation to pay such
excess costs by expenditure of their own respective funds; and/or

 

(d)     Exercise any of its rights under the Security Documents and any rights
provided by Applicable Law, including the right to foreclose on any security and
exercise any other rights with respect to any security, all in such order and
manner as Lender elects in its absolute discretion.

 

8.3         Cumulative Remedies, No Waiver. Lender’s rights and remedies under
the Security Documents are cumulative and in addition to all rights and remedies
provided by Applicable Law from time to time. The exercise or direction to
exercise by Lender of any right or remedy shall not constitute a cure or waiver
of any default, nor invalidate any notice of default or any act done pursuant to
any such notice, nor prejudice Lender in the exercise of any other right or
remedy. No waiver of any default shall be implied from any omission by Lender to
take action on account of such default if such default persists or is repeated.
No waiver of any default shall affect any default other than the default
expressly waived, and any such waiver shall be operative only for the time and
to the extent stated. No waiver of any provision of any Security Document shall
be construed as a waiver of any subsequent breach of the same provision. The
consent by Lender to any act by Borrower requiring further consent or approval
shall not be deemed to waive or render unnecessary Lender’s consent to or
approval of any subsequent act. Lender’s acceptance of the late performance of
any obligation shall not constitute a waiver by Lender of the right to require
prompt performance of all further obligations; Lender’s acceptance of any
performance following the sending or filing of any notice of default shall not
constitute a waiver of Lender’s right to proceed with the exercise of remedies
for any unfulfilled obligations; and Lender’s acceptance of any partial
performance shall not constitute a waiver by Lender of any rights relating to
the unfulfilled portion of the applicable obligation.

 

 
26

--------------------------------------------------------------------------------

 

 

9.             Miscellaneous.

 

9.1           Nonliability. Borrower acknowledges and agrees that:

 

(a)     notwithstanding any other provision of any Security Document: (i) 
Lender is not and shall be deemed a partner, joint venturer, alter-ego, manager,
controlling person or other business associate or participant of any kind of
Borrower and Lender does not intend to ever assume any such status; (ii)  Lender
does not intend to ever assume any responsibility to any Person for the quality
or safety of the Property, and (iii)  Lender shall not be deemed responsible for
or a participant in any acts, omissions or decisions of Borrower;

 

(b)     Lender shall not be directly or indirectly liable or responsible in any
way for any loss, cost, damage, penalty, expense, liabilities or injury of any
kind to any Person or property resulting from any development, occupancy,
ownership, management, operation, possession, condition or use of, the Property
(except to the extent proximately caused by Lender’s or Lender’s proven gross
negligence or willful misconduct), including without limitation those resulting
or arising directly or indirectly from: (i) any defect in any building or other
onsite or offsite improvement; (ii) any act or omission of Borrower or any of
Borrower’s agents, employees, independent contractors, licensees or invitees; or
(iii) any accident on the Property or any fire or other casualty or hazard
thereon; and

 

(c)     By accepting or approving anything required to be performed or given to
Lender under the Security Documents, including any certificate, financial
statement, appraisal or insurance policy, Lender shall not be deemed to have
warranted or represented the sufficiency or legal effect of the same, and no
such acceptance or approval shall constitute a warranty or representation by
Lender to anyone.

 

9.2           Indemnification of the Lender.

 

(a)     To the fullest extent permitted by law, the Borrower agrees to
indemnify, hold harmless and defend the Lender, and each of its officers,
members, directors, officials, employees, attorneys and agents (collectively,
the “Indemnified Parties”), against any and all losses, damages, claims,
actions, liabilities, costs and expenses of any conceivable nature, kind or
character (including, without limitation, reasonable attorneys’ fees, litigation
and court costs, amounts paid in settlement and amounts paid to discharge
judgments) to which the Indemnified Parties, or any of them, may become subject
under or any statutory law (including federal or state securities laws) or at
common law or otherwise, arising out of or based upon or in any way relating to:

 

(i)     (A) the making of the Loan; (B) a claim, demand or cause of action that
any Person has or asserts against Borrower; (C) the payment of any commission,
charge or brokerage fee incurred in connection with the Loan; (D) any act or
omission of Borrower, any of its agents, employees, licensees with respect to
the Loan or the Property; (E) the development, ownership, occupancy, management,
operation, possessing condition or use of the Property; (F) the Security
Documents or the execution or amendment thereof, or in connection with any of
the transactions contemplated thereby, including without limitation, the making
of the Loan; and (G) any lien or charge upon payments by the Borrower to the
Lender hereunder, or any taxes (including, without limitation, ad valorem taxes
and sales taxes), assessments, impositions and other charges imposed in respect
of all or any portion of the Property;

 

 
27

--------------------------------------------------------------------------------

 

 

(ii)     any act or omission of the Borrower or any of its agents, contractors,
servants, employees or licensees, the operation of the Property, or the
condition, , use, possession, conduct or management of work done in or about, or
from the planning, design, acquisition or any part thereof; and

 

(iii)     any lien or charge upon payments by the Borrower to the Lender
hereunder, or any taxes (including, without limitation, all ad valorem taxes and
sales taxes), assessments, impositions and other charges imposed on the Lender
in respect of any portion of the Property; and

 

except (A) in the case of the foregoing indemnification of the Lender or any its
officers, members, directors, officials, employees, attorneys and agents, to the
extent such damages are caused by the gross negligence or willful misconduct of
such Indemnified Party, or (B) in the case of the foregoing indemnification of
the Lender or any of its officers, members, directors, officials, employees,
attorneys and agents, to the extent such damages are caused by the willful
misconduct of such Indemnified Party; and provided that this Section is not
intended to give rise to a right of the Lender to claim payment of the principal
and accrued interest with respect to the Loan as a result of an Indemnified
Party claim. In the event that any action or proceeding is brought against any
Indemnified Party with respect to which indemnity may be sought hereunder, the
Borrower, upon written notice from the Indemnified Party, shall assume the
investigation and defense thereof, including the employment of counsel selected
by the Indemnified Party, and shall assume the payment of all expenses related
thereto, with full power to litigate, compromise or settle the same in its sole
discretion; provided that the Indemnified Party shall have the right to review
and approve or disapprove any such compromise or settlement. Each Indemnified
Party shall have the right to employ separate counsel in any such action or
proceeding and participate in the investigation and defense thereof, and the
Borrower shall pay the reasonable fees and expenses of such separate counsel;
provided, however, that such Indemnified Party may only employ separate counsel
at the expense of the Borrower if in the judgment of such Indemnified Party a
conflict of interest exists by reason of common representation or if all parties
commonly represented do not agree as to the action (or inaction) of counsel.

 

(b)     Notwithstanding any transfer of the Property to another owner in
accordance with the provisions of this Agreement, the Borrower shall remain
obligated to indemnify each Indemnified Party pursuant to this Section if such
subsequent owner fails to indemnify any party entitled to be indemnified
hereunder, unless such Indemnified Party has consented to such transfer and to
the assignment of the rights and obligations of the Borrower hereunder.

 

 
28

--------------------------------------------------------------------------------

 

 

(c)     The rights of any persons to indemnity hereunder and rights to payment
of fees and reimbursement of expenses pursuant to this Agreement shall survive
the final repayment of the Loan. The provisions of this Section shall survive
the termination of this Agreement.

 

9.3        Reimbursement of Lender. Borrower shall reimburse Lender for all Loan
Expenses immediately upon written demand. Such reimbursement obligations shall
bear interest following written demand at the Default Rate, and shall be secured
by the Security Documents. Such reimbursement obligations shall survive the
cancellation of the Note and the release and reconveyance of the Security
Documents.

 

9.4          Obligations Unconditional and Independent. Notwithstanding the
existence at any time of any obligation or liability of Lender to Borrower, or
any other claim by Borrower against Lender in connection with the Loan or
otherwise, Borrower hereby waives any right it might otherwise have (a) to
offset any such obligation, liability or claim against Borrower’s obligations
under the Security Documents or (b) to claim that the existence of any such
outstanding obligation, liability or claim excuses the nonperformance by
Borrower of any of its obligations under the Security Documents.

 

9.5         Notices. Any notices, communications and waivers under this
Agreement shall be in writing and shall be (a) delivered in person, (b) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or (c) sent by overnight express carrier, addressed in each case as
follows:

 

To the Lender:

 

Fifth Third Bank

201 E. Kennedy Blvd., 18th Floor

Tampa, FL 33602

Attn: Scott Zykoski

     

With a copy to:

 

Foley & Lardner LLP

100 N. Tampa Street, Suite 2700

Tampa, FL 33602

Attn: Walter C. Little, Esq.

     

To the Borrower:

 

Jagged Peak, Inc.

3000 Bayport Drive, Suite 250

Tampa, FL 33607

Attn: Albert Narvades, CFO

     

With a copy to:

 

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Blvd., Suite 2800

Tampa, FL 33602

Attn: Gregory C. Yadley, Esq.

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next Business Day immediately following the day sent, or
(iii) if sent by registered or certified mail, then on the earlier of the third
Business Day following the day sent or when actually received.   

 

 
29

--------------------------------------------------------------------------------

 

 

9.6     Survival of Representations and Warranties. All representations and
warranties of Borrower in the Security Documents shall survive the making of the
Loan and have been or will be relied on by Lender and Lender notwithstanding any
investigation made by Lender or Lender, as the case may be.

 

9.7     No Third Parties Benefited. This Agreement is made for the purpose of
setting forth rights and obligations of Borrower and Lender, and no other Person
shall have any rights hereunder or by reason hereof.

 

9.8     Binding Effect, Assignment of Obligations. This Agreement shall bind,
and shall inure to the benefit of, Borrower and Lender and their respective
successors and assigns. Borrower shall not assign any of its rights or
obligations under any Security Document without the prior written consent of
Lender, which consent may be withheld in Lender’s absolute discretion. Any such
assignment without such consent shall be void.

 

9.9      Counterparts. Any Security Document may be executed in counterparts,
all of which, taken together, shall be deemed to be one and the same document.

 

9.10    Prior Agreements; Amendments; Consents. This Agreement (together with
the other Security Documents) contains the entire agreement among Lender and
Borrower with respect to the Loan, and all prior negotiations, understandings
and agreements (including, but not limited to, any commitment letter issued by
Lender to Borrower) are superseded by this Agreement and such Security
Documents. No modification of any Security Document (including waivers of rights
and conditions) shall be effective unless in writing and signed by the party
against whom enforcement of such modification is sought, and then only in the
specific instance and for the specific purpose given. Notwithstanding the
foregoing, Lender shall have the right to waive or modify, conditionally or
unconditionally, the conditions to its approvals and consents hereunder, without
the consent of any party. Consents and approvals to be obtained from Lender
shall be in writing.

 

9.11     Governing Law. All of the Security Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
without regard to the conflicts of laws principles thereof; provided that if
Lender has greater rights or remedies under federal law, then such right and/or
remedies under federal law shall also be available to Lender.

 

 
30

--------------------------------------------------------------------------------

 

 

9.12    Severability of Provisions. No provision of any Security Document that
is held to be unenforceable or invalid shall affect the remaining provisions,
and to this end all provisions of the Security Documents are hereby declared to
be severable.

 

9.13     Headings. Article and section headings are included in the Security
Documents for convenience of reference only and shall not be used in construing
the Security Documents.

 

9.14     Conflicts. In the event of any conflict between the provisions of this
Agreement and those of any other Security Document, this Agreement shall
prevail; provided however that, with respect to any matter addressed in both
such documents, the fact that one document provides for greater, lesser or
different rights or obligations than the other shall not be deemed a conflict
unless the applicable provisions are inconsistent and could not be
simultaneously enforced or performed.

 

9.15     Time of the Essence. Time is of the essence of all of the Security
Documents.

 

9.16     Intentionally Deleted.

 

9.17     Rights to Share Information. The Lender shall have the right to discuss
the affairs of the Borrower with any officer or shareholder thereof, and to
discuss the financial condition of the Borrower and the Property, and to
disclose any non-confidential information received by Lender regarding the
Borrower, the Property or any officer or shareholder of the Borrower with any
other officer or shareholder of the Borrower, singularly or together, as Lender
may choose in its sole and absolute discretion.

 

9.18     Pledge to Federal Reserve. Anything in this Agreement to the contrary
notwithstanding, without notice to or consent of any party or the need to comply
with any of the formal or procedural requirements of this Agreement, the Lender
and/or any transferee, assignee, purchaser or participant may (to the fullest
extent permitted under Applicable Law) at any time and from time to time pledge
and assign any or all of its right, title and interest in, to and under all or
any of the Loan or the Security Documents to a Federal Reserve Bank.

 

9.19     Waiver of Right to Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY SECURITY DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY SECURITY
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 
31

--------------------------------------------------------------------------------

 

 

9.20   Consent to Jurisdiction. TO INDUCE LENDER TO ENTER INTO THIS AGREEMENT,
BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THE
SECURITY DOCUMENTS WILL BE LITIGATED IN COURTS HAVING SITUS IN HILLSBOROUGH
COUNTY, FLORIDA. BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
COURT LOCATED WITHIN HILLSBOROUGH COUNTY, FLORIDA, WAIVES PERSONAL SERVICE OF
PROCESS UPON BORROWER.

 

9.21     Patriot Act. Lender (for itself and not on behalf of any other party)
hereby notifies the Borrower that, pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56, signed into law October 26, 2001
(“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow Lender to identify the Borrower in
accordance with the Act.

 

9.22     Right of Setoff. Borrower grants to Lender a contractual security
interest in, and hereby assigns, conveys, delivers, pledges, and transfers to
Lender all Borrower’s right, title and interest in and to, Borrower’s accounts
with Lender (whether checking, savings, or some other account), including
without limitation all accounts held jointly with someone else and all accounts
Borrower may open in the future, excluding however all IRA and Keogh accounts,
and all trust accounts for which the grant of a security interest would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
Applicable Law, to charge or setoff all Indebtedness against any and all such
accounts.

 

9.23     Primary Banking Relationship. Throughout the term of the Loan Borrower
shall maintain all operating and reserve accounts with Lender.

 

9.24    Cross Default and Cross Collateralization. Borrower hereby agrees that
any breach or default or other similar condition or event (however described) of
any other loan, note, obligation, Rate Management Agreement, Rate Management
Obligation or indebtedness now or hereafter owed to Lender by Borrower beyond
any applicable grace period provided in the instrument or agreement under which
such indebtedness was created or secured, including, but not limited to the Loan
Agreement and/or or any other indebtedness owed to Lender beyond any applicable
grace period provided in the instrument or agreement under which such
indebtedness was created or secured, which is not cured within the applicable
grace period shall be deemed a breach and default of this document. Borrower
hereby agrees that all of the Loan Documents, Security Documents, Rate
Management Agreements, security documents and any future mortgages and loan
documents are hereby cross-collateralized, such that all collateral and property
named or described in each and every one of the Loan Documents shall be
collateral for any and all future notes and the proceeds received by Lender from
such collateral whether by liquidation or otherwise shall be applied to such
notes and in such order as Lender may determine in Lender sole discretion.

 

9.25     Amendment and Restatement. This Agreement amends, restates and replaces
that certain Loan Agreement – Revolving Line of Credit dated March 22, 2012
executed by and between Borrower and Lender.

 

 
32

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

BORROWER:

 

JAGGED PEAK, INC., a Nevada corporation

 

 

By: ____________________________________

Name:______________________________

Title:_______________________________

 

 

 

LENDER:

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

By: ____________________________________

Name:______________________________

Title:_______________________________

 

 
33

--------------------------------------------------------------------------------

 

 

[ex10-27img002.gif]

 

 

34